GREY CLOAK TECH INC.

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this "Agreement") is made and entered into
as of August 1, 2016 (the "Effective Date") by and between Grey Cloak Tech Inc.,
a Nevada corporation (the "Company") and Posner McLane, LLC, a Utah limited
liability company (the "Consultant"). Each of the Company and the Consultant
shall be referred to as a "Party" and collectively as the "Parties."

RECITALS

WHEREAS, the Company is engaged in the detection of advertising click fraud and
clean advertising business;

WHEREAS, the Consultant has commercial experience in a variety of business
segments related to the business of the Company;

WHEREAS, the Company wishes to engage the consulting services of Consultant; and

WHEREAS, Consultant wishes to provide the Company with consulting services.

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficient
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

1. CONSULTING SERVICES

The Company hereby authorizes, appoints and engages the Consultant to perform
the following services in accordance with the terms and conditions set forth in
this Agreement (the "Consulting Services"):

A. assist the Company is developing a comprehensive "go to market" strategy for
its current and future technology solutions;

B. assist the Company is identifying and acquiring synergistic technology assets
and solutions;

C. assist the Company with identifying strategic partnership opportunities;

D. undertake such duties and exercise such powers in relation to the Company and
its business as the Company's Board of Directors shall from time to time assign.

2. TERM OF AGREEMENT

1 

 

A. Term. This Agreement is effective on the Effective Date and will continue
until terminated pursuant to section 2(B) (the 'Term").

B. Termination. Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.

C. Survival. The rights and obligations contained in sections 17 and 18 will
survive any termination or expiration ofthis Agreement.

3. COMPENSATION TO CONSULTANT

The Consultant shall be compensated as set forth in Exhibit A.

4. REPRESENTATIONS AND WARRANTIES OF CONSULTANT

Consultant represents and warrants to and agrees with the Company that:

A. This Agreement has been duly authorized, executed and delivered by
Consultant. This Agreement constitutes the valid, legal and binding obligation
of Consultant, enforceable in accordance with its terms, except as rights to
indemnity hereunder may be limited by applicable federal or state securities
laws, and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditor's rights
generally.

B. The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Consultant is a party, or violate any
order, applicable to Consultant, of any court or federal or state regulatory
body or administrative agency having jurisdiction over Consultant or over any of
its property, and will not conflict with or violate the terms of Consultant's
current employment or any consulting agreements to which Consultant is a party.

C. Consultant will disclose to any third party with which Consultant may have a
potential or actual conflict of interest, and will further disclose to any such
third party reasonably requested by the Company, the existence of Consultant's
relationship with the Company pursuant to this Agreement.

D. Consultant has the qualifications and abilities to perform the Consulting
Services in a professional manner without the advice or control of the Company.

2 

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents, warrants, covenants to and agrees with Consultant
that this Agreement has been duly authorized, and executed by the Company and is
a binding obligation of the Company, enforceable in accordance with its terms,
except as rights to indemnity hereunder may be limited by applicable federal or
state securities laws, and except in each case as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditor's rights generally.

6. INDEPENDENT CONTRACTOR

It is the express intention of the Parties that Consultant is an independent
contractor and not an employee, agent, joint venturer or partner of the Company.
Nothing in this Agreement shall be interpreted or construed as creating or
establishing the relationship of employer and employee between the Company and
Consultant or any employee or agent of Consultant. Both Parties acknowledge that
Consultant is not an employee for state or federal tax purposes. Consultant
shall retain the right to perform services for others during the term of this
Agreement. Consultant shall not be entitled to any of the benefits afforded to
the Company's employees including, without limitation, workers' compensation,
unemployment insurance, vacation or sick pay. Consultant's services will be
performed with no direct supervision from the Company; and while the desired
result of Consultant's services will be mutually agreed upon, the Company will
exercIse no control or direction as to the means and methods for accomplishing
this result.

In the performance of Consultant's services, the services and the hours
Consultant is to work on any given day will be entirely within Consultant's
control. Consultant will perform its services for the Company in a workmanlike
manner and in accordance with applicable industry standards.

7. NOTICES

Any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; or (iii) by facsimile transmission upon acknowledgment
of receipt of electronic transmission. Notice shall be sent to the addresses set
forth below or such other address as either party may specify in writing.

To the Company: Grey Cloak Tech Inc.

10300 W. Charleston

Las Vegas, NY 89135

Attn: Fred Covely

Facsimile: 8. ASSIGNMENT

 

3 

 

with a copy to: Clyde Snow & Sessions, PC

201 S. Main Street, 13th Floor

Salt Lake City, UT 84111

Attn: Brian A. Lebrecht

Facsimile: (801) 521-6280

 

To the Consultant: Posner McLane, LLC

307 West 200 South

Salt Lake City, Utah 84101

Attn: Michael Pope

Facsimile:

8. ASSIGNMENT

Except as expressly permitted by this Agreement, neither party shall assign,
delegate, or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

10. CHOICE OF LAW AND VENUE

This Agreement and the rights of the Parties hereunder shall be governed by and
construed in accordance with the laws of the State of Nevada including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Any action brought by any
Party hereto shall be brought within the State of Nevada, County of Clark.

 

11. ENTIRE AGREEMENT

Except as provided herein, this Agreement, including exhibits, contains the
entire agreement of the Parties, and supersedes all existing negotiations,
representations, or agreements and all other oral, written, or other
communications between them concerning the subject matter of this Agreement.
There are no representations, agreements, arrangements, or understandings, oral
or written, between and among the Parties bereto relating to the subject matter
of this Agreement that are not fully expressed herein. The terms of this
Agreement will govern all consulting services undertaken by the Consultant for
the Company.

12. SEVERABILITY

Should any provisions of this Agreement be held by a court of law to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remammg provisions of this Agreement shall not be affected or impaired thereby.

 

4 

 

13. CAPTIONS

The captions in this Agreement are inserted only as a matter of convenience and
for reference and shall not he deemed to define, limit, enlarge, or describe the
scope of this Agreement or the relationship of the Parties, and shall not affect
this Agreement or the construction of any provisions herein.

14. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.

15. MODIFICATION

No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all Parties hereto.

16. ATTORNEYS FEES

Except as otherwise provided herein, if a dispute should arise between the
Parties including, but not limited to arbitration, the prevailing Party shall be
reimbursed by the non-prevailing Party for all reasonable expenses incurred in
resolving such dispute, including reasonable attorneys' fees.

17. NON-COMPETE AND CONFIDENTIALITY

A. Consultant shall not, during the term of this Agreement and for a period of
one (1) year thereafter: (i) render services to, represent, advise, participate
in as an officer, employee, director, partner, promoter, agent of, consultant
for or otherwise, any business which is competitive with the business of the
Company or any of its subsidiaries, provided that Consultant may own equity of
business entities engaging in similar business as that of the Company; (ii) for
its own account or for the account of any other person or entity, interfere with
the Company's relationship with any of its suppliers, material customers,
accounts, brokers, representatives or agents; (iii) call on, solicit, or take
away any of Company's customers or potential customers about whom Consultant
became aware as a result of Consultant's services to the Company, either for
Consultant or for any other person or entity; or (iv) solicit or take away or
attempt to solicit or take away any of Company's employees or contractors either
for Consultant or for any other person or entity.

B. Confidentiality. Consultant shall maintain in strict confidence all
information he has obtained or shall obtain from the Company which the Company
has designated as "confidential" or which is, by its nature confidential,
relating to the Company's business, operations, properties, assets, services,
condition (financial or otherwise), liabilities, employee relations, customers
(including customer usage

5 

 

statistics), suppliers, prospects, technology, or trade secrets, except to the
extent such information (i) is in the public domain through no act or omission
of the Company, (ii) is required to be disclosed by law or a valid order by a
court or other governmental body, or (iii) is independently learned by
Consultant outside of this relationship (the "Confidential Information").

 

3.3 Nondisclosure and Nonuse Obligations. Consultant will use the Confidential
Information solely to perform the Consultant Services for the benefit of the
Company. Consultant will treat all Confidential Information of the Company with
the same degree of care as Consultant treats his own Confidential Information,
and Consultant will use his best efforts to protect the Confidential
Information. Consultant will not use the Confidential Information for his own
benefit or the benefit of any other person or entity, except as may be
specifically permitted in this Agreement. Consultant will immediately give
notice to the Company of any unauthorized use or disclosure by or through him,
or of which he becomes aware, of the Confidential Information. Consultant agrees
to assist the Company in remedying any such unauthorized use or disclosure of
the Confidential Information.

3.4 Return of the Company Property. All materials furnished to Consultant by the
Company, whether delivered to Consultant by the Company or made by Consultant in
the performance of Consultant Services under this Agreement (the "Company
Property"), are the sole and exclusive property of the Company. Consultant
agrees to promptly deliver the original and any copies of the Company Property
to the Company at any time upon the Company's request. Upon termination of this
Agreement by either party for any reason, Consultant agrees to promptly deliver
to the Company or destroy, at the Company's option, the original and any copies
of the Company Property.

18. WORK FOR HIRE.

Consultant and the Company expressly agree that the Consulting Services is "work
made for hire," and Consultant expressly waives and relinquishes any and all
authorship, copyright, ownership or other statutory or common law claims to the
Consulting Services or any copyrightable work derived therefrom, or any interest
or rights in any such work. Consultant further agrees that, in the event it is
subsequently determined by a court of competent jurisdiction or otherwise that
notwithstanding the foregoing language, Consultant retains any right, title or
interest in or to the Consulting Services or any copyrightable work derived
therefrom, or any interest or rights in any such work, Consultant irrevocably
agrees to sell, transfer and assign any and all such right, title and interest
to the Company immediately upon the Company's request for the sum of One Dollar
($1.00).

6 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of

the date first written above.

"Company"     "Consultant"                 Grey Cloak Tech Inc.,   Posner
McLane, LLC, a Nevada corporation   a Utah limited liability company            
                              /s/William Bossung     /s/ Michael Pope   By:
William Bossung     By: Michael Pope   Its: CFO       Its: Managing Member
8/1/2016             Director - CFO          

 

7 

 

 

EXHIBIT A

COMPENSATION

The Company shall compensate the Consultant as follows:

1. Upon execution of this Agreement, the Company shall issue to Consultant
warrants to purchase six million five hundred thousand (6,500,000) shares of the
Company's common stock (the "Warrants") in the form attached hereto as Exhibit
B.

8 